Citation Nr: 0837573	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION


The veteran served on active duty from June 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen the 
veteran's claims.

To establish jurisdiction over these issues, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2008).  The Board must proceed in 
this fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claims.

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held that the Veterans Claims Assistance 
Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to notify 
claimants of the need to submit new and material evidence, 
and the basis of the prior denial and what "material" 
evidence would be in his case.

In the present appeal, the appellant was provided with notice 
in January 2004 of what constitutes "new" and "material" 
evidence in general, but no notice was provided regarding the 
basis of the veteran's prior denials and what would 
specifically constitute "material" evidence here.  
Accordingly, the notice is not VCAA compliant as defined in 
Kent.  The RO/AMC should provide the veteran with corrective 
VCAA notice assuring that all applicable laws, regulations 
and precedents are satisfied.

Additionally, it appears that the RO did not attempt to 
obtain the correct service treatment records for the veteran.  
The Court has held that the VA has a statutory duty to assist 
the veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Furthermore, in 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
that support the veteran's case.  In accordance with Cuevas, 
upon determining that the majority of the veteran's service 
medical records had been destroyed in the 1973 fire of the 
National Personnel Records Center, additional effort must be 
made in order to locate any outstanding medical records for 
the veteran.

From review of the record, and as noted by the veteran's 
representative, it appears the RO did not conduct an 
exhaustive search for any outstanding treatment records from 
the veteran's time in service.  The veteran has specified 
that he served in the 7461st Signal Unit at Fort Clayton in 
1952.  It appears that the RO requested information from the 
7452nd Signal Unit in error.  The RO/AMC should also request 
any available treatment records from the hospital at Fort 
Clayton.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Please send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) for the issues of entitlement 
to service connection for low back and 
bilateral knee disorders, including an 
explanation as to what constitutes 
"new" and "material" evidence in his 
case, including a description of the 
basis of the prior denial, as outlined 
by the Court in Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.  The RO/AMC should make all efforts 
to obtain any outstanding service 
treatment records for the veteran during 
his time in the 7461st Signal Unit at 
Fort Clayton in 1952.  Any outstanding 
records from the hospital at Fort 
Clayton should also be associated with 
the veteran's claims file.

3.  After the above is complete, 
readjudicate the veteran's claims of 
whether new and material evidence has 
been received sufficient to reopen 
claims of entitlement to service 
connection for a low back disability 
and a bilateral knee disability and, if 
so, whether service connection is 
warranted.  If the claims remain 
denied, issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

